UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                   No. 20-1476


CRYSTAL VL RIVERS,

                 Plaintiff - Appellant,

           v.

ROBERT R. CHAPMAN, III; SHERWOOD DAY, VSB #21521; FRANK W.
MORRISON, VSB #07549,

                 Defendants - Appellees,

           and

UNITED STATES OF AMERICA; VIRGINIA STATE POLICE; BEDFORD
COUNTY VIRGINIA; CITY OF LYNCHBURG VIRGINIA; KAREN DEER;
MARYLOU       PRILLIMAN;      BILL    TALBOTT;   VIRGINIA     STATE
CORPORATION COMMISSION; E. JOSEPH FACE, JR., Commissioner; BANK
OF THE JAMES FINANCIAL GROUP, INC., a/k/a Bank of the James; SELECT
BANK FINANCIAL CORP; SELECT BANK; J. MICHAEL THOMAS; OLD
DOMINION NATIONAL BANK; MARK MERRILL; KELLY POTTER; UNION
BANKSHARES CORPORATION, now Atlantic Union Bankshares; UNION
BANK AND TRUST, now Atlantic Union Bank; successor of and formerly
StellarOne Bank, formerly Planters Bank & Trust Company of Virginia;
ADVANTAGE TITLE & CLOSING LLC; JENNIFER RICHARDSON; MATT
FARRIS; SHANA BECK LESTER; RALPH H. BECK; S & R FARM, LLC;
BBOYZ LLC; SERENITY ACRES FARM LLC; LIBERTY UNIVERSITY,
INCORPORATED; LAURA J. WALLACE; SETH ELI TWERY, VSB #20031;
LISA SCHENKEL, VSB #21521; STEVEN R. GRANT; NORTHCREEK INC.
NORTH CREEK CONSTRUCTION; DAVID EDMUNDSON; KELLY
EDMUNDSON; SERENE CREEK RUN ASSOCIATION; TRAVIS BAKER;
JENNIFER BAKER; MICHAEL FRIEDMAN; LOREN FRIEDMAN; RICHARD
ROGERS; BETH ROGERS; MATTHEW KRYCINSKI; SARAH KRYCINSKI;
MICHAEL BRADBURY; HOWARD FREAR; BARBARA FREAR; WILLIAM
FLUKER; MICHELLE FLUKER; MARGIE CALLAHAN; TED COUNTS
REALTY GROUP AND AUCTION CO INC.; FEDERAL BUREAU OF
INVESTIGATION; IRS-CRIMINAL DIVISION; ALBEMARLE COUNTY;
STATE CORPORATION COMMISSION; BUREAU OF FINANCIAL
INSTITUTIONS; ROBERT BEACH; BRANCH BANKING AND TRUST
COMPANY OF VIRGINIA; MARK LOFTIS, VSB #79538; PRESCOTT H. GAY,
SR., VSB #17727; SAMEER M. PATEL, VSB#65811; SHERRI SACKETT;
PETER C. SACKETT,

                    Defendants.



Appeal from the United States District Court for the Western District of Virginia, at
Lynchburg. Elizabeth Kay Dillon, District Judge. (6:18-cv-00061-EKD-JCH)


Submitted: December 4, 2020                                 Decided: December 29, 2020


Before MOTZ, WYNN, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Crystal VL Rivers, Appellant Pro Se. Elaine Duross McCafferty, WOODS ROGERS,
PLC, Charlottesville, Virginia; Richard Thomas Gilman, RICHARD GILMAN, Forest,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Crystal VL Rivers seeks to appeal the district court’s order adopting in part the

magistrate judge’s recommendations and dismissing some—but not all—of the claims

raised in Rivers’ civil action. This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The

order Rivers seeks to appeal is neither a final order nor an appealable interlocutory or

collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction. We further

dismiss as moot Appellee Sherwood Day’s motion to dismiss the appeal and deny Rivers’

motions for an extension of time to file a reply brief and leave to supplement the record.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             3